Per Curiam.

The determination of the City Rent and Rehabilitation Administration, based upon a physical inspection, as to the number of rooms occupied by the tenants was binding upon the trial court. (City Rent, Eviction and Rehabilitation Regulations, § 36, subd. a; Barbee v. 2639 Corp., 284 App. Div. 298; Serxner v. Elgart, 196 Misc. 1053, 1056.) The maximum rent could be increased only by order of the Administrator and not the court. (Seidenberg v. Cavanagh, 204 Misc. 235; Ivanovsky v. Paladino, 115 N. Y. S. 2d 596; Friedman v. Carr, *835115 N. Y. S. 2d 519.) The method prescribed in section 8 of the Local Emergency Housing Rent Control Act (L. 1962, ch. 21, § 1, subd. 8) for the judicial review of an order of the city rent agency is exclusive.
The final order should be unanimously modified by reducing the amount of landlords’ recovery for rent to $276, with appropriate costs in the court below, and as so modified, affirmed, without costs of this appeal. Warrant stayed until 10 days after service of a copy of the order hereon with notice of entry.
Concur — Hart, Brown and Benjamin, JJ.
Final order modified, etc.